Hanna, J.
Suit to recover personal property, commenced before a justice of the peace.
The only question presented arises upon the ruling of the Court, in refusing instructions ashed by the defendant below, now the appellant.
William S. Holman and John D. Haynes, for appellants.
On the trial the defendant gave in evidence, so far as appears, without objection, the transcript of the proceedings and judgment in a suit for the recovery of personal property, between the same parties, determined by one McHenry, a justice of said county. It was admitted that the subject-matter of that suit was the same as of this. Instructions given, impliedly submitted the question of the jurisdiction of McHenry, to try, &c., to the jury. That transcript shows, that the action was commenced before a justice in one township, and that the venue was changed, and the case sent to another justice and township of the same county; but does not contain the affidavit' asking the change.
It is insisted that McHenry had no jurisdiction, and therefore the proceedings were void. No objection appears to have been made to the admission of the transcript as evidence; if the objection had been then pointed out, that is now insisted upon, perhaps the party stood ready to explain or supply that link. The transcript shows the parties appeared and tried .the case, and, so far as we can see, from mere inspection thereof, it was decided upon the merits; therefore, without stopping to examine the question whether the jury could pass upon all the points involved, it is manifest that, whilst the record of that judgment remained unreversed and unimpeached, and without explanation, if any could be offered, that the matters therein properly litigated and passed upon could not be the subject of another suit.

Per Ouriam.

The judgment is reversed, with costs. Cause remanded, &c.